DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Objections
Claim 1 is objected to because of the following informalities:  line 16 - ‘said first and second male bayonet couplings’ although it is understood what is meant by this reference back to the male bayonet couplings recited a few lines above, the male bayonet couplings are not explicitly positively recited as first and second.  It is suggested that the language be amended to read --each of said male bayonet couplings associated with said first and second bayonet mounts, respectively,-- or the like.  Appropriate correction is required.
Allowable Subject Matter
Claims 17, 42, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to further disclose, teach, or suggest: wherein the rotation knob has a pin cavity that receives one of said bayonet mounting pins therein to mount the knob on the instrument [claim 17]; a coupling pin extending through a pair of elongate slots on opposite sides of the first coupling member, a pair of apertures on opposite sides of the second coupling member and through the waveguide, such that a portion of said second coupling member is slidably retained within said first coupling member and said bayonet connector assembly is rotationally fixed with respect to said .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9-12, 14, 15, 19, 22, 24, 27, 38, 40, 41, 44, 45, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Conlon et al. (US Pub. No. 2015/0182250 A1) in view of Leonard et al. (US Pub. No. 2008/0021278 A1).
Regarding claim 1, Conlon et al. disclose an ultrasonic surgical instrument 10 (Fig. 1; paragraph [0086]) comprising:(a) a handle assembly 20 (Fig. 1; paragraph [0088]); (b) a waveguide 702 (Figs. 53A-D; paragraph [0169]; of shaft assembly 730 which can be used in instrument 10 of Fig. 1) extending distally from said handle assembly 20, wherein said waveguide 702 is adapted to be acoustically coupled to an ultrasonic transducer and transmit ultrasonic energy therethrough (transducer assembly 762; Figs. 53A-D; paragraph [0169]); (c) an end-effector 40 (shown in Fig. 1; paragraph fails to further disclose wherein each of the bayonet mounts comprises a male bayonet coupling, wherein said bayonet slots are provided on said clamp assembly and extend circumferentially about a common longitudinal axis corresponding to the longitudinal axis of said waveguide, and further wherein said first and second male bayonet couplings are provided on said bayonet connector assembly.  
However, Leonard et al. teach a similar surgical device with a removable end effector having a bayonet coupling with axially aligned first and second bayonet mounts (Figs. 4A-B), each having a female bayonet slot 452, 442 and a respective male bayonet coupling 424, 414 (Figs. 4A-B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 
Regarding claim 3, Conlon et al. further disclose wherein said clamp assembly comprises a pair of tubular members 734, 732 concentrically arranged about the waveguide, wherein said tubular members of the clamp assembly comprise a support tube and a tubular actuation member (Fig. 53A; paragraph [0169]).  
Regarding claim 4, Leonard et al.’s substituted bayonet connector assembly further teaches wherein said at least one bayonet slot 452 of the first female bayonet coupling is provided on one tube 436 (Figs. 4A-B), and said at least one bayonet slot 442 of the second female bayonet coupling is provided on said tubular actuation member 438 (Figs. 4A-B; tubes 436 & 438 are concentric).  
Regarding claim 9, Conlon et al. further disclose wherein each of said support tube and said actuation member have enlarged cylindrical portions at their proximal ends, the cylindrical portion at the proximal end of the support tube having a larger diameter than the cylindrical portion at the proximal end of the actuation member (the concentric tubular members 734, 732 seen in Fig. 53A have enlarged proximal ends proximal to the rotation knob 730).  
Regarding claim 10, Conlon et al.’s connection assembly is modified to mimic the bayonet connection assembly of Leonard et al. by way of substitution.  Since the 
Regarding claim 11, Leonard et al. teach wherein each of said at least one bayonet slots includes: an axial slot portion 452a, 442a (Fig. 4B) extending from and open to the proximal end of the tubular member on which said at least one bayonet slot is provided; and a circumferential slot portion 452b, 442b extending from the axial slot portion 452a, 442a around a portion of the tubular member on which said at least one bayonet slot is provided (Fig. 4B).  
Regarding claim 12, Conlon et al. further disclose wherein said support tube and said tubular actuation member are axially translatable 3National Stage Entry of PCT/US2018/037728Preliminary Amendment dated December 16, 2019relative to one another such that relative movement between the support tube and the tubular actuation member causes pivotal movement of the clamp arm with respect to said end-effector (paragraph [0169]).  
Regarding claim 14, Conlon et al. further disclose wherein said actuation member is located at least partially within said support tube and is axially translatable within said support member tube such that axial translation of the actuation member 
Regarding claim 15, Conlon et al. further disclose a rotation knob 233 rotatably mounted on the instrument such that the rotation knob 233 maintains the clamp assembly mounted to the handle assembly, and such that rotation of the rotation knob causes the clamp assembly and the waveguide to rotate as a unit (paragraph [0116]).  
Regarding claim 19, Leonard et al. further teach wherein said bayonet connector assembly comprises a first coupling member 436 (Fig. 4B) and a second coupling member 438 (Fig. 4B), wherein a portion of the second coupling member 438 is slidably received within a portion of the first coupling member 436 (Fig. 4B
Regarding claim 22, Leonard et al. further teach wherein said first and second coupling members 436, 438 are rotatably mounted within said handle assembly 404 (Fig. 4B).  
Regarding claim 24, Leonard et al. further teach wherein said first coupling member 436 is axially fixed with respect to said handle assembly 404 (via the bayonet connection once locked in the circumferential portion of the slots - Fig. 4B).  
Regarding claim 27, Conlon et al. further disclose an actuating lever 28 (paragraphs [0089]-[0090]) pivotally mounted to the handle, wherein pivotal movement of the lever causes axial movement of the second coupling member within said first coupling member, thereby causing pivotal movement of the clamp arm (linkage 29 of trigger 28 translates yoke 25 which translates inner tube 34 - paragraphs [0089]-[0090]).
Regarding claim 38, Conlon et al. disclose an ultrasonic surgical shears instrument comprising:(a) a handle assembly 20 (shown in Fig. 1; paragraph [0088]); (b) 
Conlon et al. fail to further disclose at least one bayonet slot adjacent the proximal end of the outer support tube, and wherein at least a portion of said end-effector extends distally of said distal end of said outer support tube, an inner tubular 
However, Leonard et al. teach a similar surgical device with a removable end effector having a bayonet coupling with axially aligned first and second bayonet mounts (Figs. 4A-B), each having a female bayonet slot 452, 442 and a respective male bayonet coupling/pin 424, 414 (Figs. 4A-B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the double bayonet connector assembly of Conlon et al.’s device with the double bayonet connector assembly suggested and taught by Leonard et al., since both couplings provide a means for quick removal of an end effector to interchange or replace an end effector with a surgical handpiece.  Further, the double male connector assembly in Leonard et al. allows for a more sturdy connection along the axial direction of the end effector which provides added benefit during the use thereof.
Regarding claim 40, Leonard et al. further teach wherein said outer support tube 436 has a single bayonet slot (one of the slots 452), and said inner tubular actuating member 438 has a pair of bayonet slots 442 (Fig. 4B).  
Regarding claim 41, Leonard et al. further teach wherein said bayonet connector assembly 452, 442 is rotationally fixed with respect to said waveguide such that the bayonet connector assembly 452, 442 and waveguide are rotatable together, 
Regarding claim 44, Conlon et al. further disclose an actuating lever 28 (paragraphs [0089]-[0090]) pivotally mounted to the handle, wherein pivotal movement of the lever reciprocally moves one of said outer support tube and inner actuating member with respect to the other, thereby pivotally moving said clamp arm with respect to said end-effector (linkage 29 of trigger 28 translates yoke 25 which translates inner tube 34 - paragraphs [0089]-[0090]).
Regarding claim 45, Conlon et al. further discloses a rotation knob 233 having a central aperture, said rotation knob mounted to said instrument such that said outer support tube 732, inner actuating member 734 and waveguide concentrically extend through said central aperture, wherein rotation of said rotation knob 233 effects simultaneous rotation of said outer support tube, inner actuating member and waveguide with respect to said handle assembly (paragraph [0116]).  
Regarding claim 49, Conlon et al. disclose an ultrasonic surgical instrument comprising:(a) a handle assembly; (b) a waveguide extending distally from said handle assembly, wherein said waveguide is adapted to be acoustically coupled to an ultrasonic transducer and transmit ultrasonic energy therethrough; (c) an end-effector located at a distal end of said waveguide; (d) a clamp assembly removably mounted to said handle assembly, said clamp assembly including a clamp arm pivotally mounted on the distal end of the clamp assembly for pivotal movement with respect to the end effector; and (e) a rotation knob rotatably mounted on the instrument such that the fail to further disclose wherein each of said bayonet mounts comprising a female bayonet coupling having at least one bayonet slot configured to matingly receive a bayonet mounting pin of a male bayonet coupling, wherein said bayonet slots are provided on said clamp assembly and extend circumferentially about a common longitudinal axis corresponding to the longitudinal axis of said waveguide.
However, Leonard et al. teach a similar surgical device with a removable end effector having a bayonet coupling with axially aligned first and second bayonet mounts (Figs. 4A-B), each having a female bayonet slot 452, 442 and a respective male bayonet coupling 424, 414 (Figs. 4A-B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the double bayonet connector assembly of Conlon et al.’s device with the double bayonet connector assembly suggested and taught by Leonard et al., since both couplings provide a means for quick removal of an end effector to interchange or replace an end effector with a surgical handpiece.  Further, the double male connector assembly in Leonard et al. allows for a more sturdy connection along the axial direction of the end effector which provides added benefit during the use thereof.
Claims 1 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Conlon et al. (US Pub. No. 2015/0182250 A1) in view of Tokarz et al. (US Pub. No. 2016/0151071 A1).
Regarding claim 1, Conlon et al. disclose an ultrasonic surgical instrument 10 (Fig. 1; paragraph [0086]) comprising:(a) a handle assembly 20 (Fig. 1; paragraph [0088]); (b) a waveguide 702 (Figs. 53A-D; paragraph [0169]; of shaft assembly 730 which can be used in instrument 10 of Fig. 1) extending distally from said handle assembly 20, wherein said waveguide 702 is adapted to be acoustically coupled to an ultrasonic transducer and transmit ultrasonic energy therethrough (transducer assembly 762; Figs. 53A-D; paragraph [0169]); (c) an end-effector 40 (shown in Fig. 1; paragraph [0169]) located at a distal end of said waveguide 702; and (d) a clamp assembly 730 (shaft assembly with clamp arm 44 shown in Fig. 1; shaft assembly 730 is removable mounted to the transducer incorporated in the handle assembly; Figs. 53A-D; paragraph [0170]) removably mounted to said handle assembly 20, said clamp assembly including a clamp arm 44 (shown in Fig. 1; paragraph [0088] & [0169]) pivotally mounted on the distal end of the clamp assembly for pivotal movement with respect to the end effector 40 (shown in Fig. 1); and e) a bayonet connector assembly rotatably mounted to said handle assembly 20 (bayonet connector assembly comprising slots 767 & 769 receiving pin 731 - Figs. 53A-D; paragraphs [0171] & [0172]); wherein said clamp assembly is removably mounted to the handle assembly by axially aligned first and second bayonet mounts 767, 769, each of said bayonet mounts comprising a female bayonet coupling having at least one bayonet slot 767, 769 configured to matingly receive a bayonet mounting pin 731.  Conlon et al. fails to further disclose wherein each of the bayonet mounts comprises a male bayonet coupling, wherein said bayonet slots are provided on said clamp assembly and extend circumferentially about a common longitudinal axis corresponding to the longitudinal axis of said waveguide, and further wherein said first 
However, Tokarz et al. teach a similar surgical device with a removable end effector having a bayonet coupling with axially aligned first and second bayonet mounts 122a (Fig. 2 - aligned along the longitudinal axis), each having a female bayonet slot 122a and a respective male bayonet coupling (see annotated Fig. 2 below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the double bayonet connector assembly of Conlon et al.’s device with the double bayonet connector assembly suggested and taught by Tokarz et al., since both couplings provide a means for quick removal of an end effector to interchange or replace an end effector with a surgical handpiece.  Further, having multiple male bayonet couplings allows for a sturdier connection which is beneficial for such handpiece couplings.

    PNG
    media_image1.png
    502
    788
    media_image1.png
    Greyscale


Regarding claim 7, Tokarz et al. further teach wherein each of said first and second male bayonet couplings (see annotated Fig. 2 above) comprises at least one mounting pin extending radially inward from an interior wall of said bayonet connector assembly, and the portions of the clamp assembly having said bayonet slots are received within said bayonet connector assembly (see annotated Fig. 2 above - male couplings are pins extending radially inward from interior wall of the connector assembly).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art all contain double bayonet coupling features: US Pub. Nos. 2017/0290583 A1, 2017/0290584 A1, 2015/0313610 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 12, 2022